DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 17 March 2022.  Claims 1-11, 23, 25 and 26 are currently pending of which claims 1 and 11 are currently amended.  Claims 12-22 and 24 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0107635 to Haring (Haring) in view of US Patent Application Publication No. 2015/0068889 to Hansen (Hansen) and further in view of US Patent Application Publication No. 2007/0215492 to Vandenborre (Vandenborre).
As to claims 1 and 5, Haring teaches an electrolysis system, comprising a pressure-resistant container (12) comprising a first defined space (lower space (11)) for holding an electrolyte solution and a plurality of electrolysis plates (38) retained within the first defined space (Paragraphs 0003, 0004, 0031, 0047 and 0048; Figures 1, 16 and 17), wherein the pressure resistant container is adapted for operation at pressures including 100 psi (Paragraph 0063) and an HHO gas distributed system comprising a series of injectors to deliver an HHO gas from the pressure resistant container (12) to an air intake valve of an internal combustion engine (Paragraphs 0031 and 0051).  
However, Haring fails to teach that at least one plate of the plurality of plates comprises graphene, Haring teaching that any number of materials can be utilized for the plates provided they minimize expansion, withstand strong corrosive action and provide effective and efficient electrolysis, and mentioning specific only stainless steel or carbon graphite material (Paragraph 0042).  
However, Hansen also discusses HHO water electrolysis and teaches that in addition to stainless steel and graphite, graphene is an effective electrode material (Paragraph 0106).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the known equivalent graphene material for the electrode plates of Haring as taught by Hansen (MPEP 2144.06 II).
However, Haring further fails to teach that the pressure resistant container comprises a second defined space for holding replacement electrolyte solution and a volume of the HHO gas.  Haring instead teaching that the container comprises a top section in which the HHO gas collects (Paragraphs 0047 and 0048), but fails to teach that this section comprises a defined space for holding replacement electrolyte solution.  However, Vandenborre also discusses the electrolytic production of hydrogen and oxygen gases and teaches that by configuring the apparatus so that the upper space for collecting the produced gases is defined separately from the lower space for housing the electrode plates, and providing this upper space with electrolyte solution, replacement electrolyte solution can be returned to the cell without additional pumping structures while simultaneously performing degassing (Paragraphs 0056, 0075, 0077, 0088, 0089 and 0104).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Haring by forming the gas collection space of Haring as a second defined space within the pressure resistance container in order to allow for the replacement of electrolyte solution to the cell without additional pumping structure while simultaneously performing degassing as taught by Vandenborre.  Vandenborre fails to specifically teach that the second defined space is of equal or greater volume than the first defined space; however, mere changes in size/proportion are not patentably significant (MPE 2144.04 IV A).
As to claims 2 and 4, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  In addition to stainless steel, graphite and graphene utilized on their own, Hansen further teaches that the plates can comprises a metal material with a non-metal coating provided thereon for improving conductivity and resistance in combination (Paragraph 0070-0072 and 0109).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the plates of Hansen not just of the known single component by of a coated plate in order to improve conductivity and resistance in combination as taught by Hansen.  Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material and a graphite/nano-carbon coating material (Paragraph 0109).  However, Hansen further specifically teaches that graphene is an alternative non-metal to graphite and nano-carbon (Paragraph 0072), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize graphene for the coating in the coated embodiment with the expectation of effectively forming the electrolysis plates (MPEP 2144.06 II).  
As to claim 3, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 2. As discussed above, Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material a (Paragraph 0109).  However, Hansen further specifically teaches that stainless steel is an alternative metal to copper/nickel (Paragraph 0071), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize stainless steel for the metal in the coated embodiment with the expectation of effectively forming the electrolysis plates (MPEP 2144.06 II).  
As to claim 6, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  Haring further teaches that the apparats comprises, at least, 5 electrolysis plates, teaching for example an embodiment comprising 20 plates (Figure 9).
As to claim 7, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  Haring further teaches that the electrolysis plates are 0.762 mm (0.030 inches) (Paragraph 0041).
As to claim 8, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  Haring further teaches that the gap between the plates is 0.508 mm (0.020 inches) (Paragraph 0041).
As to claim 9, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  As discussed above, Haring teaches that the electrolysis system is in fluid communication with the internal combustion engine (Paragraph 0031).
As to claim 10, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  Haring further teaches that the electrolysis system is utilized onboard a vehicle (Paragraph 0031).
As to claim 11, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  The HHO generator of the combination is capable of being utilized in combination with any number of engines, including a generator set engine (MPEP 2114).
As to claims 23 and 26, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claims 1 and 5.  Haring specifically teaches resisting pressure of, for example, 200 psi, as discussed above.  However, fails to specifically teach that the container is configured so as to be capable of resisting an internal pressure of 1500 psig.  However, Vandenborre further teaches that by providing the container under pressure of up to, for example 200 bar, 2900 psi, and the electrolysis gas can be supplied from the cell directly at high pressure without additional compression components (Paragraphs 0056, 0075, 0077, 0088, 0089 and 0104).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the container of Haring so as to be capable of resisting pressure up to, for example, 2900 psi, in order to allow for the supply of the HHO gas directly at high pressure without the use of additional compression components.  
As to claim 25, the combination of Haring, Hansen and Vandenborre teaches the apparatus of claim 1.  Vandenborre further teaches that the second defined space is in limited communication with the first defined space (Vandenborre Paragraphs 0079 and 0104).

Claims 1-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haring in view of Hansen and further in view of US Patent Application Publication No. 2013/0105307 to Pavlovic et al. (Pavlovic).
As to claims 1 and 5, Haring teaches an electrolysis system, comprising a pressure-resistant container (12) comprising a first defined space (lower space (11)) for holding an electrolyte solution and a plurality of electrolysis plates (38) retained within the first defined space (Paragraphs 0003, 0004, 0031, 0047 and 0048; Figures 1, 16 and 17), wherein the pressure resistant container is adapted for operation at pressures including 100 psi (Paragraph 0063) and an HHO gas distributed system comprising a series of injectors to deliver an HHO gas from the pressure resistant container (12) to an air intake valve of an internal combustion engine (Paragraphs 0031 and 0051).  
However, Haring fails to teach that at least one plate of the plurality of plates comprises graphene, Haring teaching that any number of materials can be utilized for the plates provided they minimize expansion, withstand strong corrosive action and provide effective and efficient electrolysis, and mentioning specific only stainless steel or carbon graphite material (Paragraph 0042).  
However, Hansen also discusses HHO water electrolysis and teaches that in addition to stainless steel and graphite, graphene is an effective electrode material (Paragraph 0106).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the known equivalent graphene material for the electrode plates of Haring as taught by Hansen (MPEP 2144.06 II).
However, Haring further fails to teach that the pressure resistant container comprises a second defined space for holding replacement electrolyte solution and a volume of the HHO gas.  Haring instead teaching merely schematically a separate reservoir (1008) for receiving the HHO gas and supplying and returning the electrolyte (Paragraph 0119; Figure 10).
However, Pavlovic also discusses an electrolytic cell for the generation of hydrogen and oxygen gases for use in internal combustion engines and teaches that the reservoir for supplying electrolyte and passing out hydrogen and oxygen gases is provided integral with the housing as a second defined space (18) above the first defined space holding the electrolysis cell (12) (Paragraphs 0033 and 0043-0045; Figure 15).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Haring by forming the two units, the cell unit and the reservoir unit, in the same container, as taught by Pavlovic, with the expectation of effectively providing the required fluid flow while also forming a compact apparatus for use with the internal combustion engine.  Pavlovic teaches that this second defined space (18) is of larger volume than the first defined space (12) (Figure 11).
As to claims 2 and 4, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  In addition to stainless steel, graphite and graphene utilized on their own, Hansen further teaches that the plates can comprises a metal material with a non-metal coating provided thereon for improving conductivity and resistance in combination (Paragraph 0070-0072 and 0109).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the plates of Hansen not just of the known single component by of a coated plate in order to improve conductivity and resistance in combination as taught by Hansen.  Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material and a graphite/nano-carbon coating material (Paragraph 0109).  However, Hansen further specifically teaches that graphene is an alternative non-metal to graphite and nano-carbon (Paragraph 0072), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize graphene for the coating in the coated embodiment with the expectation of effectively forming the electrolysis plates (MPEP 2144.06 II).  
As to claim 3, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 2. As discussed above, Hansen gives a specific coated embodiment example utilizing a copper/nickel metal material a (Paragraph 0109).  However, Hansen further specifically teaches that stainless steel is an alternative metal to copper/nickel (Paragraph 0071), therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize stainless steel for the metal in the coated embodiment with the expectation of effectively forming the electrolysis plates (MPEP 2144.06 II).  
As to claim 6, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  Haring further teaches that the apparats comprises, at least, 5 electrolysis plates, teaching for example an embodiment comprising 20 plates (Figure 9).
As to claim 7, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  Haring further teaches that the electrolysis plates are 0.762 mm (0.030 inches) (Paragraph 0041).
As to claim 8, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  Haring further teaches that the gap between the plates is 0.508 mm (0.020 inches) (Paragraph 0041).
As to claim 9, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  As discussed above, Haring teaches that the electrolysis system is in fluid communication with the internal combustion engine (Paragraph 0031).
As to claim 10, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  Haring further teaches that the electrolysis system is utilized onboard a vehicle (Paragraph 0031).
As to claim 11, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  The HHO generator of the combination is capable of being utilized in combination with any number of engines, including a generator set engine (MPEP 2114).
As to claim 25, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claim 1.  Pavlovic further teaches that the second defined space is in limited communication with the first defined space (Paragraphs 0043-0045; Figure 15).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haring, Hansen and Pavlovic as applied to claims 1 and 5 above, and further in view of Vandenborre.
As to claims 23 and 26, the combination of Haring, Hansen and Pavlovic teaches the apparatus of claims 1 and 5.  Haring specifically teaches resisting pressure of, for example, 200 psi, as discussed above.  However, fails to specifically teach that the container is configured so as to be capable of resisting an internal pressure of 1500 psig.  However, Vandenborre also discusses water electrolysis with a second internal defined space for receiving electrolyte and produced gases and further teaches that by providing the container under pressure of up to, for example 200 bar, 2900 psi, and the electrolysis gas can be supplied from the cell directly at high pressure without additional compression components (Paragraphs 0056, 0075, 0077, 0088, 0089 and 0104).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the container of Haring so as to be capable of resisting pressure up to, for example, 2900 psi, in order to allow for the supply of the HHO gas directly at high pressure without the use of additional compression components.  

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the new limitations are not taught by the combination of Haring, Hansen and Vandenborre.  However, as discussed above, the Examiner maintains that a mere change in size/proportion is not patentably significant.  Furthermore, merely for compact prosecution, the Examination has presented new rejections in view of Pavlovic as discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794